Russell, O. J.
1. There being circumstances authorizing the inference that the physical condition of the plaintiff in error was not such as to prevent his appearance at the hearing or his execution of an affidavit, *487it can not be said that the judge abused his discretion in refusing to further continue the hearing upon the application for temporary alimony; especially as the hearing had been previously postponed, ■without a legal showing, for the purpose of enabling the plaintiff to submit his affidavit, and the evidence upon the hearing being permitted to be submitted by affidavits.
No. 6008.
January 12, 1928.
2. Under the evidence as to the circumstances and cause of the separation and as to the financial condition of the husband and his earning capacity, it can not be said that the trial judge erred, as trior of the facts, in finding that the plaintiff should pay alimony to the defendant, or that the allowance of alimony and attorney’s fees was excessive.

Judgment affirmed.


All the Justices concur.

Len B. Guilleiecm and George & John L. Westmoreland, for plaintiff.
Edgar Latham, for defendant.